Opinion of the Court, Gary, P. J. This is an appeal from an order for temporary alimony, on a bill for separate maintenance. The only complaint is as to the amount, and as that was awarded upon a master’s report to which no objections were made below, the amount can not be questioned here. Huling v. Farwell, 33 Ill. App. 238, which, though reversed by the Supreme Court, (Farwell v. Huling, 132 Ill. 112,) was there affirmed on this point. If the appellee has a home well furnished, she may still claim temporary alimony. She is not required to exhaust her own resources first. The authority of Harding v. Harding, 40 Ill. App. 202, is destroyed by a reversal of that judgment of this court in 144 Ill. 588. The order is affirmed.